C
 0
  P
       Y


Hon. A. J. Luckett
county Attorney
coma1 Countp
New Braunrds, Texas
Dear Sir:
                      Opinion No. o-931
                      Re: Whether justices or the peace-and
                           cdunty attorneys are Wofricqrs or
                          the courtW within the provisions
                          or title18 1055, Code or Criminal
                          .hoCeaure as amended by House Bill
                          No. 205, Acts oflgjg, 46th Leg.
        Your request ror an opinion from this de-
partment,as contained in your letter tW June 2, 1939,
has received our attention. Pointing out therein the
legislative expression "orricers or the court" as used
in House Bill NO. 205, mending Article.1055, Code Of
Criminal hocedure, 1925, you ask the following ques-
tions with rererence thereto:
               "Are justices or the peace orricers or
           the court?
               "Are county attorneys orricers or the
           court?"
              Article 1055 as amended by House Bill No.
205,       Acts or 1939, I.&h Leg. reads as r0ll0ws:
               "The county shall not be liable to the
           officer and witness having costs in a mis-
           demeanor case where defendant pays his tine
           ana costs. The county shall be liable for
           one-halr or the fees or the OrriC8rS or the
           court, when the d8r8ndWt rails to pay his
           tine and lays his rin8 out in the county
Hon. &if. Luokett,page g

   jail or diSOharg8Ed            mqm8 0r wmk-
                       ths s(lmb'by
   ing auoh fine out ont he aounty ma& or on
   BlQ'6OWtJrplFOj8Ot.Awlto paymAohhalx 0r
   OOBt8,the COUltyClerk Oha= iESU8 i-dB -
   JSJltOn the Countym8aN8r     in f@vOl'Of BUOh
   airiO8rto be paid Out Of the &ad and Bridge
   R$ or Other funds not otherwlsoappropriat-

         It appearathat by ualng the tena aoffloere
or the oourv, th6 L8gislaturodi& not $.ntend   to give
any brQa46rIp6aning  to the word "osrloor"aa rued in
tJm cd&bal Art10181055, B.tJ.8.~e 1988 QZ in the
Aqt of 1941'1,
             48th Tsg.,w hioh lsttorA& ww he16 by
thi.8d8p8rb48d   a8 unoonatitution~by reqon of a
tbr60tiv608ppti~.. The lm@mgs "ottioor"or %SI%-
oerm of the oourV, Whloh t8?ma we befie+ at6 rtirod
8yn8nymwly, oan only refer to thorn ofgl.ealr   rho
ham ooata tazed in mlsd6xneanorwaw ur8whowoulA
be timid    ti, their ooeta or fee fn tihs ertiotthe
&femtent paid hla fine an4 aostk- ~t4&we ewm$.no
thoi atatuteawhioh authorizeosrtainteem atied
to be~tazsdas,ooetaagulnattho de~sndept~.ig      raqh
awes, it will be noted that the offfaa    oi4qunt at-
torneyan4 the justioeof tho pea08 &!a distiag&ha
able aa to mob oosta.
           ArtiolelOm3, 4B 8mnbsa, pmYl&au that l&lo
juatioe&the pea08 ahal.&     rsoairein all 8mntie8 of
tw6ntythQuBand(80 000) or leea p
fee at Three ($3.00~Do3J.ars   ln cad
triedand finallydisposedoi beforehim and NQ Dol-
lars lrirty  Cent6 ($2.60)in aountleewith. O~traIl
in 8xoesa 0r twentythoueand(a0 DOO) S.nhAt6ntrs
This i88 iS pdd by the OebptY.W&hOUtrggd CO th8
provieiona   of Art1018 105&i ~a8sunfa&e&: an4 if6 not
tared direotlyageiinst   the defeiitlaidas pi*C'otthe
00&B. As the jUSt$O8of the p&O8 18 ndf-'dapeQd8Bt.
upan the provitdn~ or aai4 miaLs lQI$Sfts hla ime,
he icrnot suoh aoffioet*or;*offloer02 th8 a0yt8
wIthin the pwview oi BOU~~ uq&.         g&:m
Artiole-2.058;  code of CrlmlnaLRrooedq6; zoa4. %i la
rurthcrevidentthat the Leg~0lAi-iure,ln~~#.ed:te      elime
inate th8 peaqdary interestot%h8 jufvt&oe      6$ the
                                              ;
.   .




        Hon. A; J. Luckett, page 3


        peace in fees tsxea directly against the defendant
        and allowed him only, it judgment of conviction is
        entered, thereby avoiding jUd@Q8nt previously de&as-
        ea unconstitutiodland void. See? Ex parte Binnay,
        14   S.   W.   (26)   63.

                'sherees of the county attorney taxed as
        oosts against the defendant (articles 1061-1070, Code
        Of Criminal PrOC8dw8, 1925) are, wh8n unpaid by the
        def8ndSnt, controllea by the provisions or Article
        1055, as SiZ8nd8d,without which article in such 08S8S,
        the county attorney would receive no compensation ror
        his services perrormed.
                It'is, therefore, the opinion of this depart-
        ment.that in-counties where the justice of the peace
        or county attorney is compensated -ontitee basis, Arti-
        018 1055, as am8Xia8dby House Bill No. 205, Acts of
        1939, dth Leg., does not include as "OffiC8rS 0r the
        OOuzt" a justice Of the peace. A county attorney is
        included asan"ofiicer of the comtt" within the pro-
        visions thereof,
                       Trusting the above answers your questions,
        we remin
                                                    Very truly yours




                                               By $ Wm.   J. R. King
                                                          Assistant
        K:ob
        .m?mVm J-U?%29, i939
        GERALDC.UNN
        ATTORNEY GENERAL OF TMhS
                  APPROVED OPINION COhMITTZE BY R.W.F. CHAIRMAN